Rose, J.
Appeal from a decision of the Workers’ Compensation Board, filed August 21, 2002, which, inter alia, ruled that decedent’s father was entitled to a share of the death benefit award made in accordance with Workers’ Compensation Law § 16 (4-b).
In this case of statutory construction, the Workers’ Compensation Board has interpreted the term “parent” in Workers’ Compensation Law § 16 (4-b) as meaning simply the biological father and mother of a child. On the other hand, claimant Elsie Caldwell urges a conditional interpretation in order to reach her goal of revoking a statutory parental right. While this Court need not defer to the Board because its special expertise is not involved here (see Matter of Belmonte v Snashall, 304 AD2d 211, 213-214 [2003], lv granted 100 NY2d 513 [2003]), its interpretation is nonetheless sound as a matter of pure statutory construction because it comports with the plain meaning of the term “parent” (see Castro v United Container Mach. Group, 96 NY2d 398, 401 [2001]).
Where, as here, the term at issue does not have a controlling statutory definition and is clear and unambiguous, “courts should construe the term using its ‘usual and commonly understood meaning’ ” (Matter of Orens v Novello, 99 NY2d 180, 185-186 [2002], quoting Rosner v Metropolitan Prop. & Liab. Ins. Co., 96 NY2d 475, 479 [2001]; see McKinney’s Cons Laws of NY, Book 1, Statutes § 232). The term “parent” is not defined in the Workers’ Compensation Law but, according to the definition in Black’s Law Dictionary, the term “parent” includes: “(1) either the natural father or the natural mother of a child, (2) the adoptive father or adoptive mother of a child, (3) a child’s putative blood parent who has expressly acknowledged paternity, and (4) an individual or agency whose status as guardian has been established by judicial decree” (Black’s Law Dictionary 1137 [7th ed 1999]). There is nothing in Workers’ Compensation Law § 16 (4-b) to indicate that the Legislature intended the meaning of “parent” to vary from these obvious and commonly accepted definitions. Since the Board’s interpretation of the statute reflects the commonly understood meaning of “parent” as a “biological mother [or father] of the child” (Matter of Alison D. v Virginia M., 77 NY2d 651, 656 [1991]), *763and since the father’s parental rights were never terminated pursuant to Social Services Law § 384-b (see e.g. Matter of Gabrielle HH., 306 AD2d 571 [2003], lv granted 100 NY2d 512 [2003], reconsideration denied 1 NY3d 538 [2003]), the Board’s determination should not be disturbed.
As the dissent notes, parents who fail to provide for or who abandon their child are expressly disqualified by statute from inheriting from a child who dies intestate and from receiving the proceeds of an action for the wrongful death of the child. However, the Legislature provided no comparable exclusion in Workers’ Compensation Law § 16 (4-b), and this omission is an indication that no such exclusion was intended (see People v Tychanski, 78 NY2d 909, 911 [1991]; Matter of Excellus Health Plan v Serio, 303 AD2d 864, 868 [2003], lv granted 100 NY2d 505 [2003]; McKinney’s Cons Laws of NY, Book 1, Statutes § 74). Here, the father’s parental rights were never terminated, the Board clearly lacked statutory authority to make such a determination, the father was ordered to provide financial support for his child and his share of the death benefit award is subject to a Family Court order pursuant to Workers’ Compensation Law § 33. Accordingly, we affirm the decision of the Board.